MEMORANDUM     ENDORSED Document 34
     Case 1:18-cr-00283-GHW                                             Filed 07/20/20 Page 1 of 1




                                                                             USDC SDNY
                                                                             DOCUMENT
                           Gregory H. Woods                                  ELECTRONICALLY FILED
                                                                             DOC #:
                                                                             DATE FILED: 7/20/2020




 Application denied without prejudice. The Court does
 not know the positions of the parties with respect to a potential
 exclusion of time through the proposed adjourned date. The
 Court has availability for a joint plea and sentencing hearing on
 November 20, 2020 at 3:00 p.m. Any renewal of this application
 should state the parties' positions with respect to the exclusion of
 time in accordance with the Court's Individual Rules of Practice.
 SO ORDERED
 July 20, 2020
